EXHIBIT 10.20


AGREEMENT NOT TO COMPETE


            THIS AGREEMENT NOT TO COMPETE is entered into by and between Air-Q
Corp., a Nevada corporation (“Employer”), and Mike Prasad (“Employee”).

 

WHEREAS, Employee is employed by Employer as Chief Technology Officer, pursuant
to an employment agreement (the “Employment Agreement”); and

 

WHEREAS, as a condition to such employment, Employee has agreed to sign and be
bound by this Agreement Not to Compete; and


            NOW, THEREFORE, the parties agree as follows:


            Section 1. Covenant Not to Compete. Employee acknowledges that, as a
key management employee of Employer, Employee will be involved, on a high level,
in the development, implementation and management of the national and
international business strategies and plans of Employer, which shall consist of
Employer and such other business units, divisions, subsidiaries or other
entities of Employer as Employer shall determine in its sole discretion from
time to time. By virtue of Employee’s unique and sensitive position and special
background, employment of Employee by a competitor of Employer represents a
serious competitive danger to Employer, and the use of Employee’s talent and
knowledge and information about Employer’s business, strategies and plans can
and would constitute a valuable competitive advantage over Employer. In view of
the foregoing, Employee covenants and agrees that, if (i) Employee’s employment
with Employer is terminated for good cause or (ii) if Employee voluntarily
resigns from his employment with Employer, then, for a period of one year after
the date of such termination, Employee will not engage or be engaged as, in any
capacity, directly or indirectly, including, but not limited to, employee,
agent, consultant, manager, executive, owner or stockholder (except as a passive
investor holding less than 5% equity interest in any enterprise the securities
of which are publicly traded) in any business entity engaged in competition with
any business conducted by Employer on the date of termination. This Agreement
Not to Compete shall survive the termination or expiration of the Employment
Agreement. If any court determines that this Agreement Not to Compete, or any
part hereof, is unenforceable because the duration or geographic scope of such
provision, such court shall have the power to reduce the duration or scope of
such provision, as the case may be, and, in its reduced form, such provision
shall then be enforceable.


            For purposes of this Agreement, “good cause” shall have the same
meaning as set forth in Section VIII(B) of the Employment Agreement of even date
between the parties.


            Section 2. Continuing Obligations. Employee agrees that, for one
year following (i) his termination of employment with Employer for just cause or
(ii) his resignation as an employee of Employer, Employee shall keep Employer
informed of the identification of Employee’s employer and the nature of such
employment or of Employee’s self-employment. Employer agrees that, within
fifteen days after receiving notice pursuant to this Section 2 of the
identification of the prospective employer, the nature of the employment or
self-employment or any change therein, Employer will advise Employee as to
whether such employment constitutes a violation of Section 1 hereof.


            Section 3. Injunctive Relief. Employee acknowledges that the
violation of the covenants contained in this Agreement would be detrimental and
cause irreparable injury to Employer and its affiliates which could not be
compensated by money damages. Employee agrees that an injunction from a court of
competent jurisdiction is the appropriate remedy for these provisions, and
consents to the entry of an appropriate judgment enjoining Employee from
violating these provisions in the event there is a find of their breach.


            Section 4. Severability of Covenants. Each of the covenants
contained in this Agreement are independent covenants, which may be available to
or relied upon by Employer and its affiliates in any court of competent
jurisdiction. If any one of the separate and independent covenants shall be
deemed to be unenforceable under the laws of any state of competent
jurisdiction, each of the remaining covenants shall not be affected thereby.
Notwithstanding the provisions of this Section 4, it is understood that every
benefit received by Employee by virtue of this Agreement is consideration for
each separate covenant contained herein.


            Section 5. Governing Law. This Agreement shall be governed by the
laws of the State of Delaware.


            Section 6. Other Remedies. The undertakings herein shall not be
construed as any limitation upon the remedies Employer might, in the absence of
this Agreement, have at law or in equity.


            INTENDING to be legally bound hereby, Employer and Employee hereby
duly execute this Agreement Not to Compete as of the date indicated below.


                                                                        AIR-Q
CORP.


 

            Date: January 18, 2005                       By: /s/ DAVID LOFLIN

                                                                                    David
Loflin

                                                                                    President


 

            Date: January 18, 2005                       /s/ MIKE PRASAD

                                                                        Mike
Prasad, individually